                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

    CANDICE J. NOVAK,

                            Plaintiff,                                                8:19CV324

          vs.
                                                                           ORDER TO SHOW CAUSE
    TAKATA CORPORATION, TK HOLDINGS,
    INC., HONDA MOTOR COMPANY, LTD.,
    AMERICAN HONDA MOTOR CO., INC.,
    HONDA R&D CO., LTD., HONDA OF
    AMERICA MFG., INC., and CORPORATION
    DOES 1-10,

                            Defendants.


         Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90 days
after the complaint is filed, the court -- on motion or on its own after notice to the plaintiff -- must
dismiss the action without prejudice against that defendant or order that service be made within a
specified time. But if the plaintiff shows good cause for the failure, the court must extend the time
for service for an appropriate period.” Fed. R. Civ. P. 4(m).
         Plaintiff filed the Complaint on July 24, 2019. (Filing No. 1). More than 90 days has
elapsed since the Complaint was filed. To date, Plaintiff has not filed any return of service
indicating service on any of the defendants, no waivers of service have been filed, the defendants
have not entered voluntary appearances, and Plaintiff has not requested an extension of time to
complete service.1 Accordingly,


         IT IS ORDERED that Plaintiff shall have until November 22, 2019, to show cause why
this case should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m) or for want of
prosecution. The failure to timely comply with this order may result in dismissal of this action
without further notice.



1
 To the extent Plaintiff is serving any defendant in a foreign country pursuant to Rule 4(f) or 4(h)(2), the 90-day rule
does not apply, but a plaintiff must still act diligently in effectuating service. See Mapping Your Future, Inc. v.
Mapping Your Future Servs., Ltd., 266 F.R.D. 305, 309 (D.S.D. 2009).
Dated this 8th day of November, 2019.
                                        BY THE COURT:



                                        s/ Michael D. Nelson
                                        United States Magistrate Judge
